Exhibit 10.4

NON-QUALIFIED STOCK OPTION AGREEMENT

This NON-QUALIFIED STOCK OPTION AGREEMENT (this “Option Agreement”), dated as of
                , 20     (the “Grant Date”), is between ZEBRA TECHNOLOGIES
CORPORATION, a Delaware corporation (the “Company”), and <<Participant Name>>
(the “Participant”), relating to a non-qualified stock option granted under the
2006 Zebra Technologies Corporation Incentive Compensation Plan (the “Plan”).
Capitalized terms used in this Option Agreement without definition shall have
the meanings ascribed to such terms in the Plan.

 

1. Grant of Option.

 

  (a) Grant. Subject to the provisions of this Option Agreement and pursuant to
the provisions of the Plan, the Company hereby grants to the Participant as of
the Grant Date a Non-Qualified Stock Option (the “Option”) to purchase <<Number
of Shares>> shares (the “Option Shares”) of the Company’s Class A Common Stock,
$.01 par value per share (the “Stock”), at a price of <<Strike Price>>per share
(the “Option Price”).

 

  (b) Term of the Option. Unless the Option terminates earlier pursuant to other
provisions of the Option Agreement, the Option shall expire on the tenth
anniversary of the Grant Date (the “Expiration Date”).

 

  (c) Nontransferability. The Option shall be non-transferable, except by will
or the laws of descent and distribution, or as otherwise permitted under the
Plan.

 

2. Vesting of Option.

 

  (a) General Vesting Rule. Prior to the Expiration Date, the Option shall
become and be exercisable as follows:

 

Grant Date Anniversary

   Percentage of Option
Exercisable

Prior to the first anniversary of the Grant Date

     0%

On or after the first anniversary of the Grant Date

   25%

On or after the second anniversary of the Grant Date, an additional

   25%

On or after the third anniversary of the Grant Date, an additional

   25%

On or after the fourth anniversary of the Grant Date, an additional

   25%

provided, however, except as otherwise provided for under this Option Agreement,
the Participant must remain employed by the Company or any Subsidiary
continuously through the applicable vesting dates.

 

  (b) Death or Disability. Notwithstanding the provisions of Section 2(a)
hereof, in the event the Participant’s employment with the Company and/or any
Subsidiary is terminated due to death or Disability, any unvested Option Shares
as of the date of the Participant’s termination of employment shall immediately
become fully vested and exercisable and, along with unexercised vested Option
Shares, shall remain exercisable until the earlier of:

 

  (i) the Expiration Date; or

 

1



--------------------------------------------------------------------------------

  (ii) one (1) year after the date of the Participant’s termination of
employment due to death or Disability.

In the event of the Participant’s death, the Participant’s beneficiary or estate
may exercise the vested Option Shares.

 

  (c) Retirement. In the event the Participant’s employment with the Company
and/or any Subsidiary is terminated due to Retirement, any unexercised, vested
Option Shares as of the date of Participant’s termination of employment shall
remain exercisable until the earlier of:

 

  (i) the Expiration Date; or

 

  (ii) one (1) year after the date of the Participant’s termination of
employment due to Retirement.

For purposes of this Option Agreement, “Retirement” means the Participant’s
voluntary termination of employment with the Company and/or any Subsidiary after
attaining either:

 

  •  

age 55 with ten (10) complete years of service or more with the Company and/or
any Subsidiary; or

 

  •  

age 65.

 

  (d) Termination for Cause. In the event the Participant’s employment with the
Company and/or any Subsidiary is terminated for Cause, all unvested Option
Shares and all unexercised, vested Option Shares shall expire immediately, be
forfeited and considered null and void. For purposes of this Option Agreement,
“Cause” means, as determined by the Company, in its sole discretion, termination
of the Participant’s employment with the Company or any Subsidiary because of:

 

  (i) the Participant’s material breach of this Option Agreement or of any other
agreement to which the Participant and the Company are parties, as determined by
the Committee in good faith; or

 

  (ii) material violation of Company policy, regardless of whether within or
outside of his or her authority; or

 

  (iii) willful or intentional misconduct; gross negligence; or dishonest,
fraudulent, or unethical behavior; or other conduct involving serious moral
turpitude, by Participant in the performance of his or her duties; or

 

  (iv) dishonesty, theft or conviction of any crime or offense involving money
or property of the Company or any Subsidiary; or

 

  (v) breach of any fiduciary duty owing to the Company or any Subsidiary; or

 

  (vi) unauthorized disclosure of Confidential Information or unauthorized
dissemination of Company Materials; or

 

  (vii) conduct that is, or could reasonably be expected to be, materially
harmful to the Company or any of its subsidiaries or affiliates, as determined
by the Committee in good faith.

 

  (e) Other Termination of Employment. In the event the Participant’s employment
with the Company and/or any Subsidiary is terminated for any reason other than
as provided in Sections 2(b), (c) or (d) hereof, any unexercised, vested Option
Shares as of the date of Participant’s termination of employment shall remain
exercisable until the earlier of:

 

  (i) the Expiration Date; or

 

2



--------------------------------------------------------------------------------

  (ii) ninety (90) days after the date of the Participant’s involuntary (as to
the Participant) termination of employment for reasons other than death,
Disability, Retirement, or Cause; or

 

  (iii) thirty (30) days after the date of the Participant’s voluntary
termination of employment for reasons other than Retirement.

 

  (f) Change in Control Vesting. Subject to the provisions of Section 15 of the
Plan, if a Change in Control occurs, 100% of the remaining unvested Option
Shares shall be immediately vested and exercisable upon the Change in Control
and, along with unexercised vested Option Shares, shall remain exercisable
through the Expiration Date.

 

3. Exercise of Option.

 

  (a) Manner of Exercise. The vested Option Shares may be exercised, in whole or
in part, by delivering written notice to the Company in accordance with of
Section 7(k) hereof and in such form as the Company may require from time to
time. Such notice of exercise shall:

 

  (i) specify the number of Option Shares to be purchased;

 

  (ii) specify the aggregate Option Price for such Option Shares; and

 

  (iii) be accompanied by payment in full of such aggregate Option Price.

 

  (b) Payment Upon Exercise. The Option Price upon exercise of any Option Shares
shall be payable to the Company in full either:

 

  (i) in cash or its equivalent;

 

  (ii) by tendering previously acquired Stock that has been held for at least
six months (or such longer period to avoid a charge to earnings for financial
reporting purposes) and having an aggregate Fair Market Value at the time of
exercise equal to the total Option Price, or

 

  (iii) a combination of Sections 3(b)(i) and (ii) hereof.

In addition, payment of the Option Price may be payable by one or more of the
following methods either upon written consent from the Committee or if one or
more of the following methods will not result in a charge to earnings for
financial reporting purposes:

 

  (iv) by withholding Stock that otherwise would be acquired on exercise having
an aggregate Fair Market Value at the time of exercise equal to the total Option
Price,

 

  (v) by tendering other Awards payable under the Plan, or

 

  (vi) by cashless exercise through delivery of irrevocable instructions to a
broker to promptly deliver to the Company the amount of proceeds from a sale of
shares having a Fair Market Value equal to the purchase price.

 

  (vii) Any combination of Sections 3(b)(i)-(vi) upon written consent of the
Committee.

 

  (c) Compliance with Federal and State Law. The Company reserves the right to
delay a Participant’s exercise of an Option if (1) the Company’s issuance of
Stock upon such exercise would violate any applicable federal or state
securities laws or any other applicable laws or regulations, or (2) the Company
reasonably determines that issuance of Stock would not be deductible under Code
Section 162(m). The Participant may not sell or otherwise dispose of the Option
Shares in violation of any applicable law. The Company may postpone issuing and
delivering any Option Shares for so long as the Company reasonably determines to
be necessary to satisfy the following:

 

  (i) its completing or amending any securities registration or qualification of
the Option Shares or it or the Participant satisfying any exemption from
registration under any federal or state law, rule, or regulation;

 

3



--------------------------------------------------------------------------------

  (ii) its receiving proof it considers satisfactory that a person seeking to
exercise the Option after the Participant’s death is entitled to do so;

 

  (iii) the Participant complying with any requests for representations under
the Plan; and

 

  (iv) the Participant complying with any federal, state, or local tax
withholding obligations.

 

  (d) No Fractions of Stock. The Company shall not be required to issue any
fractional shares of Stock.

 

4. Payment of Taxes.

 

  (a) General Rule. If the Company is obligated to withhold an amount on account
of any tax imposed as a result of the exercise of an Option, the Participant
shall be required to pay such amount to the Company, as provided under
Section 17 of the Plan. The Participant acknowledges and agrees that the
Participant is responsible for the tax consequences associated with the grant of
the Option and its exercise.

 

5. Changes in Company’s Capital Structure.

 

  (a) Adjustment in Authorized Stock. As may be determined to be appropriate and
equitable by the Committee, in its complete and sole discretion, to prevent
dilution or enlargement of rights, the Committee shall make or authorize to be
made an adjustment in the number and class of Option Shares and/or the Option
Price to prevent dilution or enlargement of rights, as a result of the
following:

 

  (i) any adjustment, recapitalization, reorganization or other changes in the
Company’s capital structure or its business;

 

  (ii) any merger or consolidation of the Company;

 

  (iii) any issuance of bonds, debentures, preferred or prior preference stock
ahead of or affecting the Company’s Common Stock or the rights thereof;

 

  (iv) the dissolution or liquidation of the Company;

 

  (v) any sale or transfer of all or any part of the Company’s assets or
business; or

 

  (vi) any other corporate act or proceeding, whether of a similar character or
otherwise.

 

6. Confidentiality, Non-Solicitation and Non-Compete. Participant agrees to,
understands and acknowledges the following:

 

  (a) Confidential Information. Participant will be furnished, use or otherwise
have access to certain Confidential Information of the Company. For purposes of
this Option Agreement, Confidential Information means any and all financial,
technical, commercial or other information concerning the business and affairs
of the Company that is confidential and proprietary to the Company, including
without limitation,

 

  (i) information relating to the Company’s past and existing customers and
vendors and development of prospective customers and vendors, including specific
customer product requirements, pricing arrangements, payments terms, customer
lists and other similar information;

 

  (ii) inventions, designs, methods, discoveries, works of authorship,
creations, improvements or ideas developed or otherwise produced, acquired or
used by the Company;

 

  (iii) the Company’s proprietary programs, processes or software, consisting of
but not limited to, computer programs in source or object code and all related
documentation and training materials, including all upgrades, updates,
improvements, derivatives and modifications thereof and including programs and
documentation in incomplete stages of design or research and development;

 

  (iv) the subject matter of the Company’s patents, design patents, copyrights,
trade secrets, trademarks, service marks, trade names, trade dress, manuals,
operating instructions, training materials, and other industrial property,
including such information in incomplete stages of design or research and
development; and

 

4



--------------------------------------------------------------------------------

  (v) other confidential and proprietary information or documents relating to
the Company’s products, business and marketing plans and techniques, sales and
distribution networks and any other information or documents which the Company
reasonably regards as being confidential.

The Company devotes significant financial, human and other resources to the
development of its products, its customer base and the general goodwill
associated with its business, and the Company diligently maintains the secrecy
and confidentiality of its Confidential Information. Each and every component of
the Confidential Information is sufficiently secret to derive economic value
from its not being generally known to other persons. While employed by the
Company and thereafter, Participant will hold in the strictest confidence and
not use in any manner which is detrimental to the Company or disclose to any
individual or entity any Confidential Information, except as may be required by
the Company in connection with Participant’s employment.

All Company Materials are and will be the sole property of the Company.
Participant agrees that during and after his or her employment by the Company,
Participant will not remove any Company Materials from the business premises of
the Company or deliver any Company Materials to any person or entity outside the
Company, except as Participant is required to do so in connection with
performing the duties of his or her employment. Participant further agrees that,
immediately upon the termination of his or her employment for any reason, or
during Participant’s employment if so requested by the Company, Participant will
return all Company Materials and other physical property, and any reproduction
thereof, excepting only Participant’s copy of this Agreement. For purposes of
this Option Agreement, Company Materials means documents or other media or
tangible items that contain or embody Confidential Information or any other
information concerning the business, operations or future/strategic plans of the
Company, whether such documents have been prepared by Participant or by others.

 

  (b) Non-Solicitation and Non-Compete. For the period beginning on the date
hereof and ending twelve (12) months following the termination of employment
with the Company, Participant will not directly or indirectly:

 

  (i) employ, recruit or solicit for employment any person who is (or was within
the six (6) months prior to Participant’s employment termination date) an
employee of the Company;

 

  (ii) accept employment or engage in a competing business which may require
contact, solicitation, interference or diverting of any of the Company’s
customers, or that may result in the disclosure, divulging, or other use, of
Confidential Information or Company Materials acquired during Participant’s
employment with the Company; or

 

  (iii) solicit or encourage any customer, vendor or potential customer or
vendor of the Company with whom Participant had contact while employed by the
Company to terminate or otherwise alter his, her or its relationship with the
Company. Participant understands that any person or entity that Participant
contacted during the twelve (12) months prior to the date of Participant’s
termination of employment for the purpose of soliciting sales from such person
or entity shall be regarded as a “potential customer” of the Company to whom the
Company has a protectible proprietary interest.

 

  (c) Remedies for Violation.

 

  (i)

Injunctive Action. Participant acknowledges that if he or she violates the terms
of this Section 6, the injury that would be suffered by the Company as a result
of a breach of the provisions of this Option Agreement (including any provision
of Section 6 (a) or (b) hereof) would be irreparable and that an award of
monetary damages to the Company for such a breach would be an inadequate remedy.
Consequently, the Company will have the right, in addition to any other rights
it may have, to obtain injunctive relief to restrain any

 

5



--------------------------------------------------------------------------------

 

breach or threatened breach or otherwise to specifically enforce any provision
of this Option Agreement, and the Company will not be obligated to post bond or
other security in seeking such relief. Without limiting the Company’s rights
under this Section 6(c) (or Sections 6(a) or (b) hereof) or any other remedies
of the Company, if the Participant breaches any of the provisions of Sections
6(a) or (b) hereof, the Company will have the right to cease making any payments
otherwise due to the Participant under this Option Agreement.

 

  (ii) Forfeiture of the Option and Repayment. In addition to the rights
available to the Company under Section 6(c)(i) hereof, if Participant violates
the terms of this Section 6 at any time, Participant, without any further action
by the Company or Participant, shall forfeit, as of the first day of any such
violation, all right, title and interest to this Option, any Option Shares then
owned by Participant and any net proceeds received by Participant pursuant to
any sales or transfer of any Option Shares prior to, on or after such date, and
the Company shall have the right to issue a stop transfer order and other
appropriate instructions to its transfer agent with respect to this Option and
the Option Shares, and the Company further shall be entitled to reimbursement
from Participant of any fees and expenses (including attorneys’ fees) incurred
by or on behalf of the Company in enforcing the Company’s rights under this
Section 6. By accepting this Option grant, Participant hereby consents to a
deduction from any amounts the Company owes to Participant from time to time
(including amounts owed to Participant as wages or other compensation, fringe
benefits, or vacation pay, as well as any other amounts owed to Participant by
the Company), unless such amount is subject to Section 409A of the Code, to the
extent of any amounts that Participant owes the Company under this Section 6. In
addition to any injunctive relief sought under Section 6(c)(i) hereof and
whether or not the Company elects to make any set-off in whole or in part, if
the Company does not recover by means of set-off the full amount Participant
owes to the Company, calculated as set forth in this Section 6(c)(ii),
Participant agrees to immediately pay the unpaid balance to the Company.

 

  (d) Enforceability of Restrictive Covenants. The scope and duration of the
restrictive covenants contained in this Option Agreement are reasonable and
necessary to protect a legitimate, protectible interest of the Company. However,
if one or more provisions of this Option Agreement are held to be unenforceable
under applicable law to any extent, such provision(s) shall, to that extent, be
excluded from this Option Agreement and the balance of the Option Agreement
shall be interpreted as if such provision(s) were so excluded to that extent and
shall be enforceable in accordance with its terms.

 

  (e) Written Acknowledgement by Participant. The Committee, in its sole
discretion, may require the Participant, as a condition to the exercise of this
Option, to acknowledge in writing that he or she has not engaged, and is not in
the process of engaging, in any of the activities described in this Section 6.

 

7. Miscellaneous Provisions.

 

  (a) No Service or Employment Rights. No provision of this Option Agreement or
of the Option granted hereunder shall give the Participant any right to continue
in the service or employ of the Company or any Subsidiary, create any inference
as to the length of employment or service of the Participant, affect the right
of the Company or any Subsidiary to terminate the employment or service of the
Participant, with or without Cause, or give the Participant any right to
participate in any employee welfare or benefit plan or other program (other than
the Plan) of the Company or any Subsidiary.

 

  (b) Stockholder Rights. Until the Option shall have been duly exercised to
purchase such Option Shares and such shares have been officially recorded as
issued on the Company’s official stockholder records, no person or entity shall
be entitled to vote, receive dividends or be deemed for any purpose the holder
of any Option Shares, and adjustments for dividends or otherwise shall be made
only if the record date therefor is subsequent to the date such shares are
recorded and after the date of exercise and without duplication of any
adjustment.

 

6



--------------------------------------------------------------------------------

  (c) Plan Document Governs. The Option is granted pursuant to the Plan, and the
Option and this Option Agreement are in all respects governed by the Plan and
subject to all of the terms and provisions thereof, whether such terms and
provisions are incorporated in this Option Agreement by reference or are
expressly cited. Capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Plan. Any inconsistency between the
Option Agreement and the Plan shall be resolved in favor of the Plan.
Participant hereby acknowledges receipt of a copy of the Plan.

 

  (d) Investment Representation and Agreement. The Committee may require the
Participant to furnish to the Company, prior to the issuance of any shares of
Common Stock upon the exercise of all or any part of this Option, an agreement
(in such form as the Committee may specify) in which the Participant represents
that the shares of Common Stock acquired by him or her upon exercise are being
acquired for investment and not with a view to the sale or distribution thereof.

 

  (e) Beneficiary Designation. The Participant may, from time to time, in
accordance with procedures set forth by the Committee, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under this Option Agreement is to be paid in case of his or her death
before he or she receives any or all of such benefit. Each such designation
shall revoke all prior designations by the Participant, shall be in a form
prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Committee during the Participant’s lifetime. In
the absence of any such designation, benefits remaining unpaid at the
Participant’s death shall be paid to the Participant’s estate or exercised by
the Participant’s estate.

 

  (f) Administration. This Option Agreement and the rights of the Participant
hereunder are subject to all the terms and conditions of the Plan, as the same
may be amended from time to time, as well as to such rules and regulations as
the Committee may adopt for administration of the Plan. It is expressly
understood that the Committee is authorized to administer, construe, and make
all determinations necessary or appropriate to the administration of the Plan
and this Option Agreement, all of which shall be binding upon the Participant.

 

  (g) No Vested Right In Future Awards. Participant acknowledges and agrees (by
executing this Option Agreement) that the granting of Options under this Option
Agreement are made on a fully discretionary basis by the Company and that this
Option Agreement does not lead to a vested right to further Option awards in the
future.

 

  (h) Use Of Personal Data. By executing this Option Agreement, Participant
acknowledges and agrees to the collection, use, processing and transfer of
certain personal data, including his or her name, salary, nationality, job
title, position, and details of all past Awards and current Awards outstanding
under the Plan (“Data”), for the purpose of managing and administering the Plan.
The Participant is not obliged to consent to such collection, use, processing
and transfer of personal data, but a refusal to provide such consent may affect
his or her ability to participate in the Plan. The Company, or its Subsidiaries,
may transfer Data among themselves or to third parties as necessary for the
purpose of implementation, administration and management of the Plan. These
various recipients of Data may be located elsewhere throughout the world. The
Participant authorizes these various recipients of Data to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing the Plan. The Participant may, at
any time, review Data with respect to the Participant and require any necessary
amendments to such Data. The Participant may withdraw his or her consent to use
Data herein by notifying the Company in writing; however, the Participant
understands that by withdrawing his or her consent to use Data, the Participant
may affect his or her ability to participate in the Plan.

 

  (i) Severability. In the event that any provision of this Option Agreement
shall be held illegal or invalid for any reason, the illegality or invalidity
shall not affect the remaining parts of this Option Agreement, and this Option
Agreement shall be construed and enforced as if the illegal or invalid provision
had not been included.

 

  (j)

Waiver; Cumulative Rights. The failure or delay of either party to require
performance by the

 

7



--------------------------------------------------------------------------------

 

other party of any provision hereof shall not affect its right to require
performance of such provision unless and until such performance has been waived
in writing. Each and every right hereunder is cumulative and may be exercised in
part or in whole from time to time.

 

  (k) Notices. Any notice which either party hereto may be required or permitted
to give the other shall be in writing and may be delivered personally or by
mail, postage prepaid, addressed to the Secretary of the Company, at its then
corporate headquarters, and the Participant at the Participant’s address as
shown on the Company’s records, or to such other address as the Participant, by
notice to the Company, may designate in writing from time to time.

 

  (l) Counterparts. This Option Agreement may be signed in two counterparts,
each of which shall be an original, but both of which shall constitute but one
and the same instrument.

 

  (m) Successors and Assigns. This Option Agreement shall inure to the benefit
of and be binding upon each successor and assign of the Company. All obligations
imposed upon the Participant, and all rights granted to the Company hereunder,
shall be binding upon the Participant’s heirs, legal representatives and
successors.

 

  (n) Governing Law. This Option Agreement and the Option granted hereunder
shall be governed by, and construed and enforced in accordance with, the laws of
the State of Delaware, without giving effect to provisions thereof regarding
conflict of laws.

 

  (o) Entire Agreement. This Option Agreement, together with the Plan,
constitute the entire obligation of the parties hereto with respect to the
subject matter hereof and shall supersede any prior expressions of intent or
understanding with respect to this transaction.

 

  (p) Amendment. Any amendment to this Option Agreement shall be in writing and
signed by the Company.

 

  (q) Headings. The headings contained in this Option Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Option Agreement.

IN WITNESS WHEREOF, the Company has caused this Option Agreement to be duly
executed by an officer thereunto duly authorized, and the Participant has
hereunto set his or her hand, all as of the day and year first above written.

 

ZEBRA TECHNOLOGIES CORPORATION     Participant

 

   

 

<<Officer and Title>>     <<Name>>

 

8